Exhibit 10.1

RENASANT CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

AMENDMENT

Whereas, Renasant Corporation, a corporation organized and existing under the
laws of the State of Mississippi (the “Company”), entered into that certain
Executive Employment Agreement with R. Rick Hart (“Executive”), executed
June 29, 2007, and amended on March 5, 2009 (the “Agreement”);

Whereas, the Agreement has been renewed for an additional one-year term, through
and until December 31, 2014;

Whereas, in consideration of the renewal of the term of the Agreement, Executive
has agreed to elimination of any automatic increase in his Base Compensation (as
defined therein);

Now, Therefore, Section 2.1 of the Agreement shall be amended, effective as of
January 1, 2014, to read as follows:

2.1 Base Compensation. The Company shall pay Executive an annual salary in an
amount not less than his annual salary in effect as of December 31, 2013,
Executive’s “Base Compensation”), which amount shall be paid in equal
installments in accordance with the Company’s regular payroll practices and
policies and shall be subject to applicable withholding and other applicable
taxes. Executive’s Base Compensation shall be reviewed no less often than
annually and may be increased as of each January 1st by the Board or the
Compensation Committee thereof, in their discretion. Executive’s Base
Compensation may be reduced, but only if such reduction is part of a reduction
in pay uniformly applicable to all officers of the Company.

This Amendment was executed in multiple counterparts, each of which has been
deemed an original, as of the dates set forth below, to be effective as provided
above.

 

Executive:    Renasant Corporation: /s/ R. Rick Hart    By: /s/ E. Robinson
McGraw                                                 

R. Rick Hart

          E. Robinson McGraw

Date: October 18, 2011

   Title: Chief Executive Officer    Date: October 18, 2011